Citation Nr: 9907464	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-00 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 denial of benefits by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, Philippines.

In his substantive appeal filed in December 1997, the 
appellant requested a hearing at a local VA office.  The RO 
received a withdrawal of the appellant's request for a 
hearing in January 1999.

In a February 1998 letter to the RO, the appellant stated 
that he wanted a representative of a service organization to 
represent him.  Accordingly, in March 1998, the RO provided 
the appellant with VA Form 21-22, Power of Attorney, and 
advised him that he should complete and return this form to 
the RO.  The appellant has not responded to the March 1998 
letter from the RO or designated any organization or other 
person to represent him.  See 38 C.F.R. §§ 20.600-20.607 
(1998).


FINDING OF FACT

As certified by the United States Army Reserve Personnel 
Center (ARPERCEN), the appellant did not have a period of 
active or recognized military service.


CONCLUSION OF LAW

The threshold requirement for eligibility for VA benefits is 
not met.  38 U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes the argument advanced by the veteran that, 
inasmuch as he has been receiving Old Age Pension from the 
Philippine Veterans Affairs Office, his status as a veteran 
is confirmed.  Therefore, he argues that he has presented a 
well grounded claim and is entitled to application of the 
benefit-of-the-doubt doctrine.  However, the determination as 
to whether the appellant has submitted a well-grounded claim 
need not be addressed.  The concept of well grounded applies 
to the character of the evidence presented by a claimant.  
For purposes of this decision, as there is no dispute as to 
the evidence, but only to the law and its meaning, the con-
cept of well grounded is not found to be applicable.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Similarly, the benefit-of-
the-doubt doctrine is only triggered during an adjudication 
of the merits of a claim for VA benefits, when the evidence 
for and against the claim is in relative equipoise.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Here, by contrast, 
the Board's decision is based entirely upon application of 
pertinent law and regulations; thus the merits and relative 
weight of the evidence are not issues subject to the Board's 
adjudication.  Therefore, the benefit-of-the-doubt rule is 
also not applicable.

The issue presented in this case is one of status -- that is, 
whether the appellant is a "veteran" as that term is 
defined by statute.  A "veteran" is defined as a "person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2) (West 1991); 
see also 38 C.F.R. § 3.1(d) (1998).  For purposes of 
determining entitlement to VA benefits, "service" is deemed 
to include a variety of Philippine military service.  See, 38 
C.F.R. § 3.8 (1998).  However, such service is deemed to be 
"active service" only when certified by the Armed Forces of 
the United States as follows:

For a Regular Philippine Scout or a member of one 
of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or 3.9(d) (1998) 
(guerrilla service).  The "Armed Forces" is defined as 
including only "the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve 
components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part that when a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, VA shall request verification of service from 
the service department.  A service department finding as to 
the fact of service in the United States Armed Forces is, by 
regulation, binding upon VA for purposes of establishing 
entitlement to benefits.  38 C.F.R. § 3.203 (1998); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

In August 1995, the appellant requested an application so 
that he could file for VA benefits.  He also submitted 
evidence of his military service consisting of a November 
1994 certification from General Headquarters, Armed Forces of 
the Philippines, which reflects his military status as 
"Grla" from July 1942 to December 1945 with Hq & Hq Svc Co 
14th Inf USAFIP NL (F-23); a September 1961 Notification of 
Assignment from Headquarters, I Military Area, Philippine 
Army, which informed the veteran that he was "assigned to A 
Co, 3rd BCT, 21st Inf Div as Sqd Ldr & Grndr 2 "Sqd 1" Rifle 
Pltn;" and his October 1993 Republic of the Philippines, 
Philippine Veterans Affairs Office, Application for Old Age 
Pension (Veteran).  

In December 1995, the appellant filed an application for VA 
benefits.  

In a letter dated in February 1996, the RO denied benefits 
because the appellant's name did not appear on the roster of 
recognized guerrillas in the records of that office.  

In February 1996, the appellant provided the RO with two Army 
Serial Numbers (ASN), ASN [redacted] and [redacted].  

The RO sent a Request for Information (VA Form 21-3101(JF)), 
identifying the appellant's service number as [redacted], to 
ARPERCEN in January 1996.  ARPERCEN certified in March 1996 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In March 1998, the RO received copies of the appellant's 
membership cards to the Philippine Veterans Legion and Sons 
of the American Legion.

In August 1998, the RO sent a Request for Information, 
identifying the appellant's service numbers as [redacted] or 
[redacted], to ARPERCEN and inquired as to whether the different 
service number warranted a change in the prior negative 
certification.  In November 1998, ARPERCEN replied that no 
change in the prior negative certification was warranted.

To summarize, acceptable evidence of service must consist of 
either a certification by the service department or of 
certain, specified official documents issued by the service 
department.  38 C.F.R. § 3.203(1998).  ARPERCEN certified in 
March 1996 that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In November 1998, ARPERCEN determined that a different ASN 
did not warrant a change in the prior negative certification.  

As stated above, the United States Court of Appeals for 
Veterans Claims (Court) has held that a service department 
determination as to an individual's service shall be binding 
on VA unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  No evidence has been submitted which 
creates a reasonable basis for questioning the certification 
by the service department or for again asking the service 
department to verify military service.  The appellant has not 
submitted any information different from that which was 
submitted to ARPERCEN that would warrant a request for re- 
certification under Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

The Board notes that there is no obligation or duty to 
determine whether the appellant's claim is well-grounded 
because he has not come forward with evidence to establish 
that he had recognized military service such as to qualify as 
a "veteran" for VA purposes, and therefore, he has not 
attained the status of a claimant.  See Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).  Further, because he has not 
attained the status of a claimant, the Board notes that there 
is no duty on the part of the VA to assist him in developing 
his claim for entitlement to VA benefits.

Accordingly, given the above adverse finding by the service 
department, which is binding on the VA, the Board concludes 
that the appellant did not have active or recognized military 
service, and therefore, is not considered to be a "veteran" 
for VA purposes. Consequently, he has not met the threshold 
requirement for eligibility to receive VA benefits.


ORDER

As the appellant did not have recognized military service, he 
is not entitled to receive VA benefits.  Accordingly, the 
relief requested on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


